Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 22, 2020

                                    No. 04-19-00461-CV

                                      Nancy ALANIS,
                                         Appellant

                                              v.

                       WELLS FARGO BANK NA, AS TRUSTEE,
                                   Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                            Trial Court No. 2019-CV-00584
                      Honorable David J. Rodriguez, Judge Presiding


                                       ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice (not participating)
             Liza A. Rodriguez, Justice

       The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court